Citation Nr: 0632216	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  97-03 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for a pain 
disorder, manifested by headaches, associated with 
psychological factors and a history of traumatic 
encephalopathy.

(The issue of entitlement to service connection for 
depression, claimed as secondary to service-connected 
residuals of traumatic encephalopathy, to include a pain 
disorder, is the subject of a separate decision by the Board 
of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1944 to June 1946. This matter originally came before 
the Board on appeal from a November 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  In March 2004, the Board issued a 
decision that denied the veteran's claim for an increased 
rating for a pain disorder, manifested by headaches, 
associated with psychological factors and a history of 
traumatic encephalopathy. The veteran appealed the denial to 
the United States Court of Appeals for Veterans Claims 
(Court). On March 15, 2005, the Court issued an order that 
granted a Joint Motion for Remand to the Board (Joint Motion) 
filed by counsel for both parties, vacated the Board's March 
2004 decision, and remanded the matter on appeal to the Board 
for action in compliance with the Joint Motion.  This matter 
was remanded by the Board for additional development in 
November 2005.  In September 2006, the Board granted a motion 
to advance the veteran's case on the Board's docket due to 
his advanced age.


FINDING OF FACT

The veteran failed to report for a February 2006 VA 
examination scheduled in conjunction with his claim for an 
increased rating for service-connected pain disorder; good 
cause for his failure to appear is not shown.


CONCLUSION OF LAW

The veteran's claim seeking a rating in excess of 30 percent 
for a service-connected pain disorder must be denied because 
he failed (without good cause) to report for a VA examination 
scheduled to determine his entitlement to an increased 
rating.  38 C.F.R. §§ 3.326(a), 3.655 (2006); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 ; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  The veteran was 
provided content-complying notice by letter in August 2003.  
Although the August 2003 letter did not specifically inform 
the veteran to submit any pertinent evidence in his 
possession, it informed him of the evidence required to 
substantiate his claim and that he should submit such 
evidence or provide the RO with the information necessary for 
the RO to obtain such evidence on his behalf.  He was given 
ample time to respond; and the claim was subsequently 
readjudicated.  See March 2006 Supplemental Statement of the 
Case (SSOC).  Furthermore, in a March 2006 letter, the 
veteran was given notice regarding ratings and effective 
dates of awards, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a); 38 
C.F.R. §§ 3.103, 3.159.  VA's duty to assist includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the case.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990). Individuals for whom 
reexaminations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. §§ 
3.326(a), 3.327(a).  VA regulations also address the 
consequences of a failure to report for a scheduled VA 
medical examination and provide that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without good cause, fails to report for such 
examination in a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655.

To assist the veteran with the development of evidence to 
support his claim seeking an increased rating and to comply 
with the mandates of the Joint Motion and the Court, the RO 
arranged for the veteran to be scheduled for a VA examination 
in February 2006.  However, the veteran failed to report for 
the examination.  In a statement dated the day of the 
scheduled examination, an agent for the veteran stated, 
"[The veteran] has informed me that sue to his chronic pain, 
and recently diagnosed diabetes, that he has been house bound 
for the past six months, and can not make the scheduled C&P 
exam."  (Parenthetically, the Board notes that the veteran 
declined a VA neurological examination in February 1999, was 
"unable to continue" during a VA neurological examination 
in March 1999, and failed to report for multiple VA 
examinations in February 2005.)  In a March 2006 SSOC, the RO 
advised the veteran and his attorney of the consequences of a 
failure to report, i.e., that the claim would be denied.  
Furthermore, it is not shown that the veteran is indeed 
housebound to the extent that he is unable to travel for a VA 
examination; notably, he did appear for a VA Travel Board 
hearing at the RO in June 2006.  Therefore, good cause for 
the failure to report for examination in February 2006 is not 
shown. 

The governing regulation in such circumstance, 38 C.F.R. 
§ 3.655(b), is clear, unequivocal, and dispositive.  It 
mandates that the claim shall be denied.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

ORDER

A rating in excess of 30 percent for a pain disorder, 
manifested by headaches, associated with psychological 
factors and a history of traumatic encephalopathy, is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


